Case: 12-60733       Document: 00512261444         Page: 1     Date Filed: 06/04/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 4, 2013
                                     No. 12-60733
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DAVID HAROLD DUBOSE,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:12-CR-105-1


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       David Harold Dubose argues his 24-month prison sentence imposed upon
the revocation of his supervised release, which is above the guidelines policy
statement range of 4 to 10 months but at the statutory maximum of 24 months,
is procedurally and substantially unreasonable. He does not challenge the newly
imposed 20-year term of supervised release.
       Dubose asserts “[t]he district court’s failure to provide any reason as to
why it ordered a significantly above-Guidelines sentence in this case renders the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60733     Document: 00512261444      Page: 2   Date Filed: 06/04/2013

                                  No. 12-60733

sentence plainly unreasonable.” Because Dubose did not object below to the
district court’s failure to give reasons for its above-guidelines sentence, we
review for plain error only. See United States v. Whitelaw, 580 F.3d 256, 259-60
(5th Cir. 2009). “Although the district court clearly erred by failing to state the
reasons for imposing an above guideline sentence, [Dubose] has not met his
burden of establishing that the error affected his substantial rights or that the
error affected the public reputation of judicial proceedings, either here or in the
district court.” Id. at 265.
      He also asserts that, in light of the recommended guidelines range, the
sentence imposed is unreasonably long. Dubose’s objection to the imposition of
a nonguidelines sentence did not preserve a challenge to the substantive
reasonableness of the sentence and, thus, we review for plain error.           See
Whitelaw, 580 F.3d at 259-60. The guidelines range of 4 to 10 months was based
solely on the highest grade violation and Dubose’s underlying criminal history
category. It did not take into account the number, nature, or timing of the
violations of the conditions of his release. Moreover, we have routinely upheld
sentences following revocation that, as here, exceed the recommended guidelines
range but are within the statutory maximum. See e.g., United States v. Jones,
484 F.3d 783, 792 (5th Cir. 2007). Dubose’s sentence to the 24-month statutory
maximum does not constitute error, much less plain error. See Whitelaw, 580
F.3d at 265.
      AFFIRMED.




                                        2